Citation Nr: 0102495	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left greater 
trochanter disorder.

4.  Entitlement to service connection for solar elastosis and 
sun damage as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1974.

This appeal arose from a July 1999 rating action of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a hearing loss; denied the claims for 
entitlement to service connection for tinnitus and a left 
greater trochanter disorder as not well grounded; and which 
denied service connection for a solar elastosis and sun 
damage as a result of exposure to ionizing radiation.

As noted above, the RO had found that no new and material 
evidence had been presented to reopen the claim for 
entitlement to service connection for a bilateral hearing 
loss.  This claim had been previously denied by the RO in a 
June 1986 rating action, which had found that no hearing loss 
had been present in service or at the time of the veteran's 
discharge from service.  He was notified of this decision on 
June 30, 1986 and he failed to file a timely notice of 
disagreement.  In December 1998 he sought to reopen this 
claim.  However, it is noted that the law concerning hearing 
loss disabilities was changed after 1986 when 38 C.F.R. 
§ 3.385 was added to the regulations.  This section noted 
under what conditions a hearing loss would be considered a 
disability for the purposes of applying the laws administered 
by VA.  This section did not exist at the time that the 
veteran's claim was denied in 1986.  This change in the law 
created a new basis for entitlement to the benefit sought and 
thus requires a de novo review of the claim.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993); aff'd 17 F.3d 360 (Fed. Cir. 
1994); cert. denied 115 S. Ct. 61 (1994).  Since the veteran 
is entitled to a de novo review of his claim for service 
connection for a bilateral hearing loss, the issue has been 
characterized as such on the title page.

The issue of entitlement to service connection for a left 
greater trochanter disorder will be subject to the attached 
remand.



FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss disability 
was first manifested in service.

2.  The veteran's currently diagnosed tinnitus was first 
manifested in service.

3.  The veteran does not currently suffer from skin cancer, a 
radiogenic disease.

4.  The veteran's diagnosed solar elastosis and actinic 
keratoses were first manifested several years after service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.385 (2000).

2.  The veteran's tinnitus was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).

3.  The veteran lacks entitlement under the law to service 
connection for solar elastosis and actinic keratosis due to 
exposure to ionizing radiation.  38 C.F.R. §§ 3.309(d), 3.311 
(2000); and Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  Solar elastosis and actinic keratosis were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statement of the case which were provided to 
the veteran by the RO.


I.  Service connection for a hearing loss disability

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

A review of the service medical records noted that the 
veteran's hearing was within normal limits until the time of 
his retirement from service.  On the authorized audiological 
evaluation conducted as part of the March 1974 retirement 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
25
30
30
LEFT
30
15
30
25
30

During a VA examination conducted in May 1986, the authorized 
audiological evaluation showed that the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

55
LEFT
10
25
30

55

Voluminous records from the Warren Air Force Base developed 
between the late 1970's and the late 1990's demonstrated a 
bilateral hearing loss disability as early as 1980.  These 
records noted his history of 20 years of inservice exposure 
to dental drills, as well as post-service noise exposure at a 
sawmill.  

The veteran was re-examined by VA in January 1999.  Again, 
his long inservice exposure to noise was mentioned, as was 
his noise exposure at a sawmill between 1979 and 1986.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
75
75
LEFT
20
40
55
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability is warranted.  The objective records 
indicated that such a hearing loss was present at the time of 
his separation from service in August 1974, as was documented 
during the March 1974 retirement examination.  He was noted 
to have a hearing loss in treatment records dated as early as 
1980.  While he did have some post-service noise exposure, 
the fact remains that his hearing loss existed in service and 
is still present to this day.  Therefore, after resolving any 
doubt in the veteran's favor, it is determined that service 
connection for a bilateral hearing loss disability is 
justified.

In conclusion, it is found that the evidence supports the 
claim for entitlement to service connection for a bilateral 
hearing loss disability.


II.  Service connection for tinnitus


Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A review of the veteran's service medical records indicated 
that he provided an Occupational Heath History in November 
1971.  At that time, he noted a ringing or buzzing in his 
ears.  He made no mention of this condition at the time of 
his retirement examination performed in March 1974.

Numerous treatment records from Warren Air Force Base 
included a February 6, 1980 notation of periodic episodes of 
tinnitus.  The veteran was examined by VA in May 1986; he 
made no mention of tinnitus.  During a January 1999 VA 
examination, he indicated that he had suffered from this 
condition constantly since the 1960's.

After a careful review of the evidence of record, it is 
determined that service connection for tinnitus is warranted.  
The veteran is currently diagnosed with this condition; it 
was noted in 1971, during service; and it was noted in a 1980 
treatment report.  Based upon the entire evidence of record, 
it is determined this disease was incurred in service.  
Therefore, after resolving any doubt in the veteran's favor, 
it is found that service connection for tinnitus is 
justified.

In conclusion, it is found that the evidence supports 
entitlement to service connection for tinnitus.


III.  Service connection for solar elastosis and actinic 
keratosis

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any tome after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands, and primary liver 
cancer.  A radiation exposed is one who, while serving on 
active duty, was exposed to a radiation risk activity.  These 
activities include on-site participation involving 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946, and internment as a POW of the Japanese who was subject 
to the same degree of exposure as a member of the Hiroshima 
or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease and urinary tract cancer, and 
prostate cancer.

It has been held that in those cases where the law and not 
the evidence is dispositive, the claim should be denied on 
the basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  In cases where the veteran is 
claiming entitlement to service connection for a disability 
due to exposure to ionizing radiation, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has held that the list of 
presumptive and radiogenic diseases is exclusive in nature.  
Lasovick v. Brown, 6 Vet. App. 141 (1994).  In other words, 
the veteran must show that he developed a disease listed 
under the above regulations.  While the veteran has stated 
that he has been diagnosed with skin cancer, the objective 
record does not show such a diagnosis.  Rather, he has been 
diagnosed with solar elastosis and actinic keratosis, which 
are not radiogenic diseases.  Therefore, based upon Sabonis, 
supra., it is found that the veteran has not established 
entitlement to presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.309(d) or 3.311 (2000).

However, the United States Court of Appeals for the Federal 
Circuit has held that specific VA regulations which provide 
for presumptive service connection do not preclude a veteran 
from establishing service connection with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1995).

In the instant case, the evidence does not establish 
entitlement to service connection for solar elastosis and 
actinic keratosis on a direct basis.  A review of the service 
medical records showed that, while contact dermatitis 
(January 17, 1973) and eczema (February 12, 1974) were found 
in service, neither solar elastosis and actinic keratosis 
were.  His skin was noted to be normal at the time of his 
retirement examination conducted in March 1974.

Warren Air Force treatment records developed between 1974 and 
1998 noted actinic keratosis in 1979, some five years 
following his separation from service.  Solar elastosis was 
diagnosed during the January 1999 VA examination.  There was 
no evidence offered to suggest that these conditions had been 
present in service.  Therefore, based upon this evidence, it 
is found that service connection on a direct basis for solar 
elastosis and actinic keratosis has not been established.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for solar elastosis and actinic keratosis.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.

Service connection for solar elastosis and actinic keratosis 
is denied.


REMAND

The veteran has requested that service connection be awarded 
for a disorder of the left greater trochanter, which he has 
claimed as a back disability.  In July 1999, the RO had 
denied this claim as being not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The VA examination conducted in January 1999 noted that the 
veteran's complaints of "back pain" were actually related 
to the left lateral hip (the greater trochanter).  He 
complained of constant pain.  A review of the service medical 
records noted complaints of "back pain."  Whether these 
symptoms are related is unclear from the current record.  
Therefore, it is found that another VA examination would be 
helpful.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination.  
After a review of all the evidence of 
record, to include the service medical 
records, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the complaints of 
"back pain" due to a left greater 
trochanter condition are etiologically 
related to the symptoms noted in service.  
A complete rationale for the opinion 
expressed must be provided.  The claims 
file must be made available to the 
examiner to review in conjunction with 
the remand, and the examiner is asked to 
indicate in the examination report that 
the entire claims folder has been 
reviewed.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



